             Case 2:20-cv-01351-RAJ-BAT Document 29 Filed 04/16/21 Page 1 of 5




 1                                                             The Honorable Judge Brian A. Tsuchida

 2

 3

 4

 5

 6

 7
                                    UNITED STATES DISTRICT COURT
 8                                 WESTERN DISTRICT OF WASHINGTON

 9 KENNETH JOHANSEN, on behalf of himself
   and all others similarly situated,
10

11                    Plaintiff,

12           vs.                                           No. 2:20-cv-01351

13 EFINANCIAL LLC,                                         DEFENDANT’S UNOPPOSED MOTION
                                                           TO FILE CERTAIN SUMMARY
14                                                         JUDGMENT EXHIBITS UNDER SEAL
                      Defendant.
15

16

17           Pursuant to W.D. Wash. LCR 5(g), Defendant Efinancial LLC (“Efinancial”) moves this

18 Court for leave to seal certain exhibits to its motion for summary judgment.
19     I.    FACTS
20           Several of the exhibits to Efinancial’s motion for summary judgment include Plaintiff’s
21 personal identifying information, such as his birth date, phone number, address, and Plaintiff’s

22 answers to questions about his medical history. Those exhibits include:

23           1.       A screenshot from Efinancial’s database that includes Plaintiff’s personal
24                    identifying information, including his birth date, phone number, and email address
25                    (Exhibit A to the Declaration of Marie Boisseau);
26

27

28
                                                     -1-
                                                                      ALSTON & BIRD LLP
     Defendant’s Motion to Seal,                                      1201 West Peachtree Street
     Case No. 2:20-cv-01351                                           Atlanta, GA 30309
                                                                      Telephone: (404) 881-7000
             Case 2:20-cv-01351-RAJ-BAT Document 29 Filed 04/16/21 Page 2 of 5




 1           2.       Efinancial’s call log, which contains Plaintiff’s phone number (Exhibit B to the

 2                    Declaration of Marie Boisseau); and

 3           3.       The transcript of the telephone call between Plaintiff and Efinancial representatives

 4                    in which Plaintiff provides his personal identifying information to the

 5                    representatives and answers questions about his medical history (Exhibit A to the

 6                    Declaration of Terance A. Gonsalves).

 7           The Court entered a stipulated protective order that permits the use of a “Confidential”

 8 designation for certain information, including Plaintiff’s personal identifying and health

 9 information. Dkt. No. 23 at 2. The three exhibits that Efinancial seeks to seal have all been
10 designated as Confidential under the stipulated protective order. Efinancial has filed redacted

11 versions of these exhibits contemporaneously with the filing of its motion for summary judgment.

12 Efinancial seeks leave of this Court to file unredacted versions of the foregoing exhibits under seal.

13    II.    LEGAL STANDARD

14           While there is a “strong presumption in favor of access to court records,” that presumption

15 “is not absolute and can be overridden given sufficiently compelling reasons for doing so.”

16 Delashaw v. Seattle Times Co., No. C18-537 JLR, 2020 U.S. Dist. LEXIS 93506, at *3 (W.D.

17 Wash. May 28, 2020). When the sealed record is attached to a filing that relates to the merits of

18 the case, courts use the “compelling reason” standard to evaluate whether the record should be
19 sealed. Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1098-99 (9th Cir. 2016).

20 “Under the compelling reasons standard, the party seeking to seal a judicial record bears the burden

21 of showing that ‘compelling reasons supported by specific factual findings . . . outweigh the

22 general history of access and the public policies favoring disclosure.’” Edifecs, Inc. v. Welltok,

23 Inc., No. C18-1086JLR, 2020 U.S. Dist. LEXIS 4868, at *3 (W.D. Wash. Jan. 10, 2020) (quoting

24 Kamakana v. City & Cnty. of Honolulu, 447 F.3d 1172, 1178-79 (9th Cir. 2006)).

25   III.    ARGUMENT

26           Efinancial’s three exhibits should be filed under seal because the protection of Plaintiff’s

27 personal identifying information and medical history outweighs the public policy favoring

28
                                                      -2-
                                                                        ALSTON & BIRD LLP
     Defendant’s Motion to Seal,                                        1201 West Peachtree Street
     Case No. 2:20-cv-01351                                             Atlanta, GA 30309
                                                                        Telephone: (404) 881-7000
             Case 2:20-cv-01351-RAJ-BAT Document 29 Filed 04/16/21 Page 3 of 5




 1 disclosure.      “The Ninth Circuit has found that compelling reasons exist to keep personal

 2 information confidential to protect an individual’s privacy interest and to prevent exposure to harm

 3 or identity theft.” Nursing Home Pension Fund v. Oracle Corp., No. C01-00988 MJJ, 2007 U.S.

 4 Dist. LEXIS 84000, at *9-10 (N.D. Cal. Oct. 31, 2007), aff’d sub nom, 627 F.3d 376 (9th Cir.

 5 2010). Moreover, “courts have recognized that personal health information “could become a

 6 vehicle for improper purposes.” Cal. Spine & Neurosurgery Inst. v. United Healthcare Ins. Co.,

 7 No. 19-CV-02417-LHK, 2021 U.S. Dist. LEXIS 27552, at *8 (N.D. Cal. Feb. 12, 2021); see also

 8 Miller v. Boys & Girls Clubs, No. C15-2027-JCC, 2017 U.S. Dist. LEXIS 32420, at *26 (W.D.

 9 Wash. Mar. 7, 2017) (granting motion to seal when documents contained “private medical and
10 personal information about Plaintiff.”). Plaintiff has a legitimate privacy interest in keeping this

11 information private, and if his information was made public, it could expose Plaintiff to harm or

12 be used for an improper purpose. As such, these three exhibits should be filed under seal.

13           As a less restrictive alternative, Efinancial publicly filed redacted versions of these

14 exhibits. See also Local Rules W.D. Wash. LCR 5.2(a)(1) (requiring redaction of year of birth).

15 However, Plaintiff’s provision of his personal identifying information and information about his

16 medical history to Efinancial is integral to the arguments raised in Efinancial’s motion for

17 summary judgment. As explained in Efinancial’s motion for summary judgment, the fact that

18 Plaintiff freely provided this personal information to Efinancial representatives during a telephone
19 call shows the Plaintiff provided consent to be called. Therefore, it will be necessary for the Court

20 to see the substance of the information that Plaintiff provided, and Efinancial seeks leave to file

21 unredacted versions of the documents under seal for the Court’s consideration.

22           As required by W.D. Wash. LCR 5(g)(3(A), the undersigned counsel certifies that on April

23 14, 2021, Efinancial’s counsel Katie Gamsey conferred with Plaintiff’s counsel Avi Kaufman over

24 the telephone regarding the sealing of these exhibits. Plaintiff’s counsel does not object to these

25 exhibits being filed under seal.

26           If the Court denies Efinancial’s motion to seal, Efinancial requests that the Court remove

27 the three sealed, unredacted exhibits from the docket.

28
                                                    -3-
                                                                     ALSTON & BIRD LLP
     Defendant’s Motion to Seal,                                     1201 West Peachtree Street
     Case No. 2:20-cv-01351                                          Atlanta, GA 30309
                                                                     Telephone: (404) 881-7000
             Case 2:20-cv-01351-RAJ-BAT Document 29 Filed 04/16/21 Page 4 of 5




 1   IV.     CONCLUSION

 2           For the foregoing reasons, Efinancial asks the Court to grant its motion for leave to file

 3 Exhibits A and B to the Declaration of Marie Boisseau and Exhibit A to the Declaration of Terance

 4 A. Gonsalves under seal.

 5
     Date: April 16, 2021
 6

 7                                                /s/ Terance A. Gonsalves
                                                  Terance A. Gonsalves (admitted pro hac vice)
 8                                                ALSTON & BIRD LLP
                                                  1201 W. Peachtree St. NW
 9                                                Atlanta, Georgia 30309
                                                  Telephone: (404) 881-7000
10                                                Facsimile: (404)) 881-7777
11                                                terance.gonsalves@alston.com

12                                                Matthew S. Adams
                                                  FORSBERG & UMLAUF, P.S.
13                                                901 Fifth Avenue, Suite 1400
                                                  Seattle, WA 98164
14
                                                  206-346-3945
15
                                                  Counsel for Defendant
16

17

18
19

20

21

22

23

24

25

26

27

28
                                                    -4-
                                                                     ALSTON & BIRD LLP
     Defendant’s Motion to Seal,                                     1201 West Peachtree Street
     Case No. 2:20-cv-01351                                          Atlanta, GA 30309
                                                                     Telephone: (404) 881-7000
             Case 2:20-cv-01351-RAJ-BAT Document 29 Filed 04/16/21 Page 5 of 5




 1                                  CERTIFICATE OF SERVICE

 2           I HEREBY CERTIFY that on April 16, 2021, I electronically filed the foregoing with the
 3 Clerk of Court using the CM/ECF system, which automatically sends an electronic notification to

 4 all counsel of record and other CM/ECF participants.

 5

 6                                              /s/ Terance A. Gonsalves
                                                Terance A. Gonsalves
 7

 8

 9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                  -5-
                                                                  ALSTON & BIRD LLP
     Defendant’s Motion to Seal,                                  1201 West Peachtree Street
     Case No. 2:20-cv-01351                                       Atlanta, GA 30309
                                                                  Telephone: (404) 881-7000
